Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 11/1/2019.
Claims 1-20 are pending in this Office Action. Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 1/8/2020 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.


Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0065] states “[0065]        If it is determined that there are no available file system references of the file system entry, the method may proceed to step 312. If it is determined that there are available file system references of the file system entry, the method may proceed to step 310.” .  However, it is different from condition step 308 as shown in Fig. 3. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 11, 18, the phrase "may be" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " may be"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18, 20 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by De Marco et al. (US 2021/0042141, hereinafter De Marco)

As to Claim 1, De Marco discloses A system for managing file systems, comprising: 
memory (Fig. 6, system memory 306); and 
a manager programmed to: obtain file system references for a file system from a file system manager that utilizes storage to provide the file system references (Abstract, Fig. 1, Para. 0011, 0030, 0031, maintain a mapping table or mapping tree in-memory, querying a mapping table corresponding to the container process to locate an entry corresponding to a file identifier of the requested file, a file manager interconnected to a mapping table and configured to locate and serve requested files for the containers, i.e. filesystems); 
store the file system references in an in-memory data structure in the memory; and service a file system reference request for the file system using the in-memory data structure (Para. 0011, 0014, 0030, 0052, The in-memory mapping table can include one or more entries individually containing a reference to redirect an IO request for a file to an appropriate file location. Upon receiving the file request, the bind filter of the file manager can be configured to bind the file identifier to a corresponding file by looking up the mapping table to obtain a redirected location for the requested file).

De Marco discloses The system of claim 1, wherein obtaining the file system references allocates the file system references in the file system (Para. 0011, 0026).

As to Claim 3, De Marco discloses The system of claim 1, wherein servicing the file system reference request for the file system using the in-memory data structure comprises: obtaining the file system reference request; in response to obtaining the file system reference request: making a determination that a portion of the in-memory data structure associated with the file system is in an active activity state; in response to making the determination: obtaining a file system reference using the portion of the in-memory data structure; and providing the file system reference to an entity to service the file system reference request (Para. 0011-0014, 0052-0053, 0058).

As to Claim 4, De Marco discloses The system of claim 3, wherein the activity state indicates that the portion of the in-memory data structure may be used to assign the file system reference without colliding with a second assignment of the file system reference (Para. 0014-0015, 0053, 0058).

As to Claim 6, De Marco discloses The system of claim 1, wherein servicing the file system reference request for the file system using the in-memory data structure comprises: obtaining the file system reference request; in response to obtaining the file system reference request: making a determination that a portion of the in-memory data structure associated with the file system is in an inactive activity state; in response to making the determination: obtaining 

As to Claim 7, De Marco discloses The system of claim 6, wherein the file system reference is not duplicative of any of the file system references (Para. 0058).


As to claim 8, recites “a method” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 9-11, 13-14, recite “a system” with similar limitations to claims 2-4, 6-7 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 15, recites “a computer readable medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 16-18, 20, recite “a computer readable medium” with similar limitations to claims 2-4, 6 respectively and are therefore rejected for the same reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Marco as applied to claims 3, 10, 17 above, and further in view of GOLANDER et al. (US 2017/0371947, hereinafter GOLANDER).

As to Claim 5, De Marco discloses The system of claim 3, wherein obtaining the file system reference using the portion of the in-memory data structure (Para. 0011, 0014) and GOLANDER discloses comprises: modifying the activity state of the portion of the in-memory data structure to an inactive activity state; after changing the activity state and while the activity state is in the inactive activity state: assigning the file system reference to the entity; modifying the portion of the in-memory data structure to indicate that the file system reference is assigned; and modifying the activity state of the portion of the in-memory data structure to active (Fig. 4A, Para. 0086-0093, a lock associated with the master is obtained, e.g. an inactive state. The lock is obtained to avoid races between other processes or threads. Modifying the list of clones (e.g., creating a new clone and adding it to the data structure, removing the clone as part of a CoW operation, or the like) may require taking the lock beforehand, perform write operation and lock is released after performing a write instruction, e.g. active state).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of De Marco with the teachings of GOLANDER to enable modification of data units that are being changed, such as for a CoW GOLANDER Para. 0037).

As to claim 12 recites “a method” with similar limitations to claim 5 and is therefore rejected for the same reasons as discussed above.

As to claim 19, recites “a computer readable medium” with similar limitations to claim 5 and is therefore rejected for the same reasons as discussed above.


Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        4/25/2021